ACCEPTED
                                                                                            01-14-00895-CR
                                                                                 FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                       5/7/2015 11:34:55 AM
                                                                                      CHRISTOPHER PRINE
                                                                                                     CLERK

                                   NO.Ol-14-00895-CR

LAMAR MARCELL HUNTER,     IN THE COURT OF APPEALS
                                              FILED IN
                APPELLANT               1st COURT OF APPEALS
                                                                       HOUSTON, TEXAS
                                                                   5/7/2015 11:34:55 AM
v.                                             FIRST          SUPREME        JUDICIAL
                                                                   CHRISTOPHER A. PRINE
                                               DISTRICT                    Clerk


THE STATE OF TEXAS,
             APPELLEE                          HOUSTON, TEXAS


                   MOTION FOR EXTENSION OF TIME TO
                     FILE STATE'S RESPONSE BRIEF


TO THE HONORABLE COURT OF APPEALS:

       Now comes Jack Roady, Criminal District Attorney of Galveston County, Texas,

pursuant to Rule 10.5(b), Texas Rules of Appellate Procedure, and moves for an

extension of time in which to file the State's Brief and would respectfully show the

Court of Appeals as follows:

1. The appellant was convicted of AGGRAVATED SEXUAL ASSAULT OF A
   CHILD, and was sentenced on 8/28/2014. The trial case was styled as State of
   Texas v. L:zmar Marcell HI/Ilfer, in the 10th Judicial District Court of Galveston
   County, Texas, Cause No. 12-CR-1921. Appellant filed timely Notice of Appeal.
   The Appellant's brief was filed with this Court on 3/13/2015.

2. The present due date for filing the State's brief is 5/7/2015.

3. This is the State's first motion for extension of time to file its brief.

4. The State requests an extension to file its brief on or before 7/7/2015.

5. The State requests this extension not for delay but because during the last seventy-

                                               1
   five days, the undersigned attorney for the State:

          •   Completed a State's response brief in Jordan Bllrdick v. State, 14-14-00573-
              CR on March 19,2015.

          • Completed a State's response brief in Broderick Grimes v. State, 01-14-
            00661-CR on March 26, 2015.

          •   Completed a State's resply brief in Hector Pel/a v. State, 14-14-00746-CR on
              April 27 , 2015.

          •   Completed a State's response brief in Lyndon Fears v. State, 01-14-00773-
              CR on May 6, 2015.

          •   Handled      94    expunctions        and     nondisclosures,       and
              misidentification expunctions.

          •   Completed 7 post-conviction writ answers on case numbers: 08-
              CR-2004-83-2 (Cheryl Letf); 13-CR-0151-83-1 (Gllillermo MlIno~; 11-
              CR-0345-83-1 (Mario Meza); 00-CR-1444-83-1 (Eldred Reid); 12-CR-
              3307-83-1 (Thaddms Williams); 10-CR-1217-83-7 (Thomas Florence);
              13-CR-3260-83-1 (jmnifer Adrian).

          • Investigated an actual innocence post-conviction writ 09-CR-1419-
            83-1, Ex Parte: John Spmcer Baker, Jf.; filed the answer in this case on
            March 19, 2015; and filed the supplemental answer on April 29,
            2015.

6. The State must also complete its response brief to Uonel Franklill v. State, 14-
   14-00559-CR, due on 5/18/2015.

7. The State must also complete its supplemental brief to JOllathan Leal v. State,
   14-13-00208-CR, due on 5/22/2015.

       WHEREFORE, PREMISES CONSIDERED, the State respectfully requests
that this Court of Appeals extend the time to file the State's brief until July 7, 2015.

                                              2
                                 Respectfully submitted,
                                JACK ROADY
                                ClUMI ALDISTlUCT ATTORNEY
                                G      TON COUNTY, TEXAS




                                    s        riminal District Attorney
                                        th
                                 600 59 Street, Suite 1001
                                 Galveston County, Texas 77551
                                 Tel.(409)766-2355, fax (409)766-2290
                                 State Bar Number: 24062850
                                 allison.lindblade@co.ga!veston.tx.us




                       CERTIFICATE OF COMPLIANCE

      The undersigned Attorney for the State certifies this brief is computer generated,

and consists of 360 words.




                                        A'fJ~~MI       INDBLADE
                                      'AlilSls"tant Criminal Dis trict Attorney
                                       Galveston County, Texas




                                          3
                         CERTIFICATE OF SERVICE

      The undersigned attorney for the State certifies that a copy of the above morion

was faxed/ emailed/ eFiled / or mailed to Kyle Verrett, Attorney for Appellant, at

kyle@verret.t1aw.com or 2029 Strand, Suite 3, Galveston, TX 77550, on May 7, 2015.




                                                    mtl¥tt'Criminai District Attorney
                                              ..............ston County, Texas




                                          4
                                   AFFIDAVIT

THE STATE OF TEXAS


COUNTY OF GALVESTON


      Before me, the undersigned authority, on May 7, 2015, appeared Allison

Lindblade, who by me duly sworn did depose and state on oath the following:

             "I, Allison Lindblade, Attorney for the State of Texas, have read

      the Motion for Extension of Time to File the State's Brief, and swear that

                                                   e and correct."




                                  sistant Criminal District Attorney
                                Galveston County, Texas



      SWORN TO AND SUBSCRIBED before me on May 7, 2015.



                               Q~h:1~
                                NOTARY PUBLIC in and for
                                the State of Texas



                                      e•
                                           •••
                                                    r..AnlERlNEN.E9ON
                                                 :' MY COMMISSION EXPIRES
                                                       Februaly19.al17



                                             5